FILED
                             NOT FOR PUBLICATION                              JUL 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKBAL SINGH NIJJAR,                               No. 09-71650

               Petitioner,                        Agency No. A073-417-086

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Akbal Singh Nijjar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Nijjar’s second motion to

reopen as untimely and number-barred where the successive motion was filed

nearly six years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and

Nijjar failed to demonstrate changed circumstances in India to qualify for the

regulatory exception to the time and number limitations, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89.

      We reject Nijjar’s contention that the BIA did not adequately examine his

evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (finding

petitioner had not overcome the presumption that the BIA reviewed the record);

see also Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an exegesis

on every contention”). Further, Nijjar’s contentions that the BIA failed to apply

the proper legal standard or address his claim for relief under the Convention

Against Torture are belied by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                    09-71650